Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 29, 2019

                                    No. 04-19-00371-CR

                                     Arthur THOMAS,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law, Val Verde County, Texas
                               Trial Court No. 17-155-CR
                      Honorable Sergio J. Gonzalez, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on August 28, 2019. See TEX. R. APP. P. 38.6(a). On the extended
due date, Appellant filed a second motion for an extension of time to file the brief until
September 20, 2019.
      Appellant’s motion is GRANTED; the brief is due on September 20, 2019.

      Any further motion for extension of time to file Appellant’s brief may be disfavored.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court